DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an apparatus for identifying a fake fingerprint by using impedance, the apparatus comprising: a fingerprint recognition ultrasonic oscillator (110) configured to oscillate an ultrasonic wave to be reflected and read the reflected ultrasonic wave, for reading a pattern of a live fingerprint or a fake fingerprint; a driver integrated circuit (IC) (120) electrically coupled to the fingerprint recognition ultrasonic oscillator (110) to measure an impedance value of the ultrasonic wave applied from the fingerprint recognition ultrasonic oscillator (110) and reflected and responded from a fingerprint, and configured to measure the impedance value of the ultrasonic wave; a decider circuit (130) configured to determine whether the impedance value measured by the driver IC (120) is within a preset impedance value; a memory (140) storing the preset impedance value for each of users subjected to fingerprint authentication to be provided to the decider circuit (130) and enabling the decider circuit (130) to compare and determine an impedance value, wherein the preset impedance values stored in the memory (140) include: non-touch impedances values when the live fingerprint or the fake fingerprint is not touched against the fingerprint recognition ultrasonic oscillator (110); live-fingerprint impedance values when the live fingerprint is touched against the fingerprint recognition ultrasonic oscillator (110); and fake-fingerprint impedance values when the fake fingerprint worn on a finger of each user is touched against the fingerprint recognition ultrasonic oscillator (110), the fake fingerprint being made up of silicon or gelatin, wherein the driver IC (120) measures the fake-fingerprint impedance values of the ultrasonic wave, applied from the fingerprint recognition ultrasonic oscillator (110) and then reflected and responded from the fake fingerprint, based on properties including a speed decrease and refraction caused by an air layer formed between the fake fingerprint and an epidermis of the finger wearing the fake fingerprint; and an authenticator circuit (150) electrically coupled to the decider circuit (130), for user authentication, and configured to perform authentication according to the impedance value compared by the decider circuit (130); wherein the decider circuit (130) is configured to store the preset impedance values for each user subjected to fingerprint authentication in the memory (140) and set an impedance range for each user based on the stored preset impedance values; wherein the decider circuit (130) sets the impedance range for each user such that differences between the live-fingerprint impedance values and the fake-fingerprint impedance values are determined and the live-fingerprint impedance values are set outside the fake- fingerprint impedance values, and wherein the decider circuit (130) compares the measured impedance value with the preset impedance values, when the measured impedance value is within a range of the 
Claim 7 recites similar limitations.
Ahn et al. U.S. Patent Publication No. 2018/0196984 teaches in [0038] and figures 2-3, forged fingerprint film 15 attached to the fingertip and further refers to forged fingerprint film 15 and finger 10 have different acoustic impedances. [0042-0043] and figures 2-3 and 5, acoustic impedance different and they are measured in time periods that are separated from each other. In addition, figures 2-3 shows that R4’ takes more time than R1’ and R2’ since it has a longer travel path. Furthermore, figure 2 shows refraction at 12/15 and 10/15 which is formed between the epidermis of the finger 10 and fake fingerprint 15. However, Ahn does not appear to specifically disclose storing the preset impedance value for each of users subjected to fingerprint authentication and measures the fake-fingerprint impedance values based on refraction caused by an air layer formed between the fake fingerprint and an epidermis of the finger wearing the fake fingerprint. 
Du et al. U.S. Patent Publication No. 2016/0267314 teaches [0072], pattern type such as ultrasonic impedance correlations and further refers to spoof finger and real finger classification. However, Du does not appear to specifically disclose measures the fake-fingerprint impedance values of the ultrasonic wave, applied from the fingerprint recognition ultrasonic oscillator and then reflected and responded from the fake fingerprint, based on properties including a speed decrease and refraction caused by an air layer formed between the fake fingerprint and an epidermis of the finger wearing the fake fingerprint.
Ohtsuka et al. U.S. Patent Publication No. 2016/0267314 teaches in [0177], impedance differs depending on the user. However, Ohtsuka does not appear to specifically disclose measures the fake-fingerprint impedance values of the ultrasonic wave, applied from the fingerprint recognition ultrasonic oscillator and then reflected and responded from the fake fingerprint, based on properties including a speed decrease and refraction caused by an air layer formed between the fake fingerprint and an epidermis of the finger wearing the fake fingerprint.
Min et al. U.S. Patent Publication No. 2016/0313439 (hereinafter Min) teaches an air layer formed between the finger wearing a glove and the glove in figure 13. However, Min does not appear to specifically disclose measures the fake-fingerprint impedance values of the ultrasonic wave, applied from the fingerprint recognition ultrasonic oscillator and then reflected and responded from the fake fingerprint, based on properties including a speed decrease and refraction caused by an air layer formed between the fake fingerprint and an epidermis of the finger wearing the fake fingerprint and fake fingerprint is made of silicon or gelatin.
Therefore, the closest prior art either singularly or in combination, fail to
anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO W FLORES/Primary Examiner, Art Unit 2621